Citation Nr: 1455697	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for sciatic nerve impairment manifested by left lower extremity pain and weakness, claimed as unknown neurological disorder.  

Entitlement to service connection for high cholesterol.   

Entitlement to service connection for a broken nose and/or deviated septum.  

Entitlement to service connection for a right elbow disability.  

Entitlement to service connection for Bell's palsy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, and full-time National Guard service from August 1986 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The rating decision was prepared by the Columbia, South Carolina RO but sent to the Veteran by the RO in Atlanta.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2014.  A transcript of that hearing is of record.  The VLJ held the record open for 60 days in order to receive additional evidence from the Veteran.  

The issues of entitlement to service connection for sciatic nerve impairment manifested by left lower extremity pain and weakness, claimed as unknown neurological disorder, service connection for a broken nose and/or deviated septum, service connection for a right elbow disability, and service connection for Bell's palsy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).






FINDING OF FACT

On the record, during his May 1, 2014 hearing, the Veteran withdrew his appeal for entitlement to service connection for high cholesterol.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for high cholesterol by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal on the record at his May 2014 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.


ORDER

The appeal for entitlement to service connection for high cholesterol is dismissed.  



REMAND

The Veteran has contended that he has served full-time active duty in the Georgia National Guard, and has a DD-214 for this period of service.  The Veteran's representative has asserted that his service is active duty under Title 10.  However, the DD-214 does not clarify the statue under which the Veteran's service was authorized.  Upon remand, the AOJ should request the Veteran's personnel file to determine the correct characterization of his service.  

A June 2006 VA examination resulted in normal neurological findings.  In his May 2014 hearing testimony, the Veteran confirmed that his disability would be appropriately described as sciatic nerve impairment manifested by left lower extremity pain and weakness.  As the examination of record did not discuss any potential impairment of the sciatic nerve, a new examination should be obtained in an attempt to appropriately diagnose the Veteran's disability, and determine its etiology.  See Barr v Nicholson, 21 Vet. App. 303 (2007).

The Veteran has asserted that his nose was injured during basic training in 1974, resulting in a current disability of a deviated nasal septum.  As the Veteran has provided competent lay evidence of an in-service injury, and has asserted that he continues to suffer from a deviated nasal septum he believes is the result of this injury, an examination should be conducted to determine the etiology of any deviated nasal septum disability.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has also asserted that a right elbow disability was first diagnosed during his service as a full-time member of the National Guard.  There are notations in his treatment records of bursitis of the right elbow, as well as an August 2006 treatment record indicating treatment for the right elbow.  An examination should be obtained upon remand to attempt to diagnose the Veteran with a disability of the right elbow, and to determine the etiology of any such disability.  See McLendon, supra.

As to Bell's palsy, a June 2009 examination report stated that the Veteran could not be diagnosed with Bell's palsy because there was no physical finding of Bell's palsy.  However, in the May 2014 hearing the Veteran's representative asserted that the Veteran suffered from visible weakness of the muscle on the left side of the face, and a lined mark that is the residual of muscle damage.  As lay people, the Veteran and his representative are competent to note an observed lined mark or visible weakness, but they are not competent to opine on the origin of the lined mark or weakness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  Upon remand, an additional examination should be obtained that specifically considers whether the Veteran suffers from residuals of Bell's palsy, including visible facial muscle weakness and a lined mark.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s), including the Veteran's National Guard Joint Forces Headquarters and the National Personnel Records Center (NPRC) to request all personnel and service treatment records related to his service from August 1986 to September 2007, and a determination of in what capacity the Veteran served  during this period, including whether his service was authorized under Title 10, Title 32, or some other authority, and whether it was characterized as active duty or active duty for training (ACDUTRA), or included periods of inactive duty training.  If this information is not available, obtain written confirmation of that fact.  If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional or medical professionals, to determine the nature and etiology of the Veteran's claimed disabilities.  After reviewing the claims folder and performing an examination of the Veteran, the examiner is asked to perform the following:

a) to identify and diagnose any sciatic nerve impairment manifested by left lower extremity pain and weakness, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such impairment of the sciatic nerve was caused by service or is otherwise related to any event therein;  

b) to identify and diagnose any disability of the nose, including a deviated nasal septum, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability was caused by service or is otherwise related to any event therein, to include the Veteran's testimony of injury to his nose in 1974;  

c) to identify and diagnose any disability of the right elbow, and to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability was caused by service or is otherwise related to any event therein; and  

d) to determine whether the Veteran currently suffers from Bell's palsy or the residuals thereof, to include visible weakness of the facial muscles and/or a lined mark on the face, that are the residuals of muscle damage, and to determine whether such residuals are the result of or otherwise related to any event in service.  

A full and complete rationale is required for all opinions expressed.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


